J-S47036-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                  Appellee                 :
                                           :
                    v.                     :
                                           :
JAMES FREDERICK NEWMAN,                    :
                                           :
                  Appellant                :     No. 599 MDA 2020

     Appeal from the Judgment of Sentence Entered February 20, 2020
              in the Court of Common Pleas of Dauphin County
           Criminal Division at No(s): CP-22-CR-0006214-2017

BEFORE:     STABILE, J., NICHOLS, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                FILED FEBRUARY 25, 2021

      James Frederick Newman (Appellant) appeals from the February 20,

2020 aggregate judgment of sentence of 8 to 20 years of incarceration

following his negotiated guilty plea to two counts of drug delivery resulting in

death. Upon review, we affirm.

      The trial court provided the following background.

            On or about October 18, 2017, Appellant, age 66, was
      charged at the above-captioned docket [] with three counts of
      drug delivery resulting in death. After pre-trial motions,
      Appellant proceeded to trial by jury on two counts of drug
      delivery resulting in death.2 Trial commenced on January 6,
      2020. On January 9, 2020, the fourth day of trial, and after the
      Commonwealth presented all of its witnesses, [] Appellant
      alerted the court that he wished to plead guilty. He entered a
      guilty plea pursuant to a negotiated plea agreement to two
      counts of drug delivery resulting in death to an agreed period of
      incarceration of 8-20 years in a state correctional institution.
      Th[e trial] court accepted [] Appellant’s plea and deferred
      sentencing to February 20, 2020.


*Retired Senior Judge assigned to the Superior Court.
J-S47036-20


            ______
            2 Following a hearing on Appellant’s petition for writ of

            habeas corpus on November 9, 2018, the Commonwealth
            withdrew count 1 – drug delivery resulting in death.

Trial Court Opinion, date, at 1 (capitalization altered; record citations and

some footnotes omitted).

      On February 20, 2020, at the start of his sentencing hearing, Appellant

orally moved to withdraw his guilty plea. Specifically, his counsel stated,

without elaboration, that Appellant was “seeking to withdraw his plea, and

he’s asserting his innocence as to the two counts that he entered a plea to.”

N.T., 2/20/2020, at 2. The Commonwealth “vehemently” objected, arguing

that allowing Appellant to withdraw his plea would result in substantial

prejudice to the Commonwealth. In support, the Commonwealth noted that

it had already presented “close to 15 witnesses” over a four-day jury trial,

including three expert witnesses whose total expenditures had cost the

Commonwealth approximately $15,000, and the Commonwealth was about

to rest its case when Appellant decided to plead guilty. Id. at 2-4.

      The trial court denied Appellant’s motion, which it noted had been

raised at “the 11th hour plus 59 minutes,” because (1) there was compelling

evidence of Appellant’s guilt presented over a four-day jury trial, at the near

conclusion of which Appellant decided to plead guilty; (2) a full colloquy was

conducted prior to the entry of Appellant’s guilty plea; (3) it would be a

“terrible inconvenience and expense to the government to have to retry this



                                     -2-
J-S47036-20


case”; and (4) it would put strain on the families of the deceased. Id. at 4-6.

Thereafter, the trial court sentenced Appellant in accordance with his

negotiated plea agreement to an aggregate term of incarceration of 8 to 20

years.

      On March 2, 2020, Appellant filed a post-sentence motion to

reconsider the denial of his motion to withdraw his plea. According to

Appellant, he pleaded guilty, despite his innocence, as a result of “pressure

from several family members who sat through trial testimony[.]” Post-

Sentence Motion, 3/2/2020, at ¶ 12. Additionally, he assailed the sufficiency

of the evidence presented against him, and claimed that, had he had the

opportunity to testify at trial, he could have explained or refuted his

statements to police, which he claims comprised the only evidence that

Appellant    delivered   the   drugs   in   question.   Id.   at   ¶¶   14-20.   The

Commonwealth filed a response, and on March 23, 2020, the trial court

denied Appellant’s post-sentence motion. On April 7, 2020, the trial court

granted counsel’s request to withdraw and appointed new counsel for

Appellant.

      This timely-filed notice of appeal followed.1 Appellant presents a single

issue for our review: whether the trial court erred in denying his pre-



1Both Appellant and the trial court complied with the mandates of Pa.R.A.P.
1925.



                                       -3-
J-S47036-20


sentence motion to withdraw his guilty plea. Appellant’s Brief at 5. We

consider this claim mindful of the following.

      “We review a trial court’s ruling on a pre-sentence motion to withdraw

a guilty plea for an abuse of discretion.” Commonwealth v. Islas, 156

A.3d 1185, 1187 (Pa. Super. 2017) (citation omitted). “Preliminarily, we

recognize that at ‘any time before the imposition of sentence, the court may,

in its discretion, permit, upon motion of the defendant, or direct sua

sponte, the withdrawal of a plea of guilty [] and the substitution of a plea of

not guilty.’” Commonwealth v. Blango, 150 A.3d 45, 47 (Pa. Super. 2016)

(quoting Pa.R.Crim.P 591(A)). Our Supreme Court clarified the standard of

review for considering a trial court’s decision regarding a defendant’s pre-

sentence motion to withdraw a guilty plea.

      To be clear, when a trial court is faced with a pre[-]sentence
      motion to withdraw a guilty plea, the court’s discretion is not
      unfettered. As this Court has often explained, “[t]he term
      ‘discretion’ imports the exercise of judgment, wisdom and skill
      so as to reach a dispassionate conclusion, within the framework
      of the law, and is not exercised for the purpose of giving effect
      to the will of the judge.” Commonwealth v. Widmer, 744 A.2d
      745, 753 (Pa. 2000) (citation omitted). Thus, a court’s discretion
      in ruling on a presentence motion to withdraw a guilty plea must
      be informed by the law, which, for example, requires courts to
      grant these motions liberally, Commonwealth v. Carrasquillo,
      115 A.3d 1284 (Pa. 2015) , and to make credibility
      determinations that are supported by the record, see
      Commonwealth v. Myers, 722 A.2d 649, 652 (Pa. 1998)
      (explaining that, “when appellate review involves the trial court’s
      findings of fact and credibility determinations, those findings are
      binding on the reviewing court if they find support in the
      record”). Moreover, while an appellate court should not
      substitute its judgment for that of a trial court that ruled on a


                                     -4-
J-S47036-20


      presentence motion to withdraw a guilty plea, the appellate
      court is tasked with the important role of assessing the propriety
      of the trial court’s exercise of its discretion. See Widmer, 744
      A.2d at 753 (“The propriety of the exercise of discretion in such
      an instance may be assessed by the appellate process when it is
      apparent that there was an abuse of that discretion.”).

Commonwealth v. Norton, 201 A.3d 112, 121 (Pa. 2019) (citation format

altered).

      [W]hen a defendant files a presentence motion to withdraw a
      guilty plea based upon a claim of innocence, the “innocence
      claim must be at least plausible to demonstrate, in and of itself,
      a fair and just reason for presentence withdrawal of a
      plea.” Carrasquillo, 115 A.3d at 1292. Stated more broadly,
      “the proper inquiry on consideration of such a withdrawal motion
      is whether the accused has made some colorable demonstration,
      under the circumstances, such that permitting withdrawal of the
      plea would promote fairness and justice.” Id. While the
      Carrasquillo Court acknowledged that the “policy of liberality
      remains extant,” the Court explained that this policy “has its
      limits, consistent with the affordance of a degree of discretion to
      the common pleas courts.” Id.

      Thus, the Carrasquillo Court clearly established that trial courts
      have the discretion to assess the plausibility of claims of
      innocence. Consistent with the well-established standards
      governing trial court discretion, it is important that appellate
      courts honor trial courts’ discretion in these matters, as trial
      courts are in the unique position to assess the credibility of
      claims of innocence and measure, under the circumstances,
      whether defendants have made sincere and colorable claims that
      permitting withdrawal of their pleas would promote fairness and
      justice.

Id. at 120-21 (some citations omitted).

      [T]he determination of whether there is a “fair and just reason”
      to permit the pre-sentence withdrawal request should be based
      on the totality of the circumstances attendant at the time of
      the request, including the timing of the assertion of innocence,
      the statements made by the defendant in association with his


                                     -5-
J-S47036-20


      declaration of innocence, and the plausibility of the defendant’s
      statements in light of the evidentiary proffer made by the
      Commonwealth at the plea hearing.

Commonwealth v. Johnson-Daniels, 167 A.3d 17, 24 (Pa. Super. 2017),

quoting Carrasquillo, 115 A.3d at 1286, 1292-93 (emphasis added).

      Here, in considering Appellant’s pre-sentence motion to withdraw his

plea and his post-sentence motion to reconsider, the trial court found

      little merit in [Appellant’s] claim of innocence when the
      Commonwealth was about to rest its case-in-chief and []
      Appellant had the opportunity to present witnesses and testify
      on his own behalf. If all that [] Appellant claims is true in his
      post-sentence motion, surely [] Appellant could have proceeded
      at trial and offered his evidence and let the jury decide. There
      was no new evidence discovered from the time Appellant entered
      his guilty plea to sentencing that would afford [] Appellant a new
      trial or provide a sufficient reason for [] Appellant to withdraw
      his guilty plea. He did not raise any other facts or cite specific
      circumstances that could have provided a basis for th[e trial]
      court to find a sincere or plausible claim of innocence. Simply
      put, Appellant’s application to withdraw his guilty plea is an
      attempt to manipulate the justice system.

Trial Court Opinion, 5/14/2020, at 5-6.

      Upon review, we discern no abuse of discretion in the trial court’s

conclusion that Appellant’s bald assertion of innocence on the day of his

negotiated sentencing hearing was not in any way “plausible to demonstrate,

in and of itself, a fair and just reason for presentence withdrawal of a

plea.” Carrasquillo, 115 A.3d at 1292. Appellant’s assertion of new

reasons, after sentencing, for the trial court to reconsider his pre-sentence

motion to withdraw his plea did not remedy his failure to do so at the time of



                                    -6-
J-S47036-20


the initial request. See Johnson-Daniels, 167 A.3d at 24. Accordingly, we

conclude that the trial court did not abuse its discretion in denying

Appellant’s pre-sentence motion to withdraw his plea.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 02/25/2021




                                   -7-